Title: To James Madison from Daniel Clark, 8 September 1803
From: Clark, Daniel
To: Madison, James


					
						Sir
						New Orleans 8 September 1803
					
					Herewith I forward answers to the remainder of the Queries (except the eighth) which the President was pleased to address to me.  On this last I hope to obtain still further information and will communicate the results by next Week’s Post.  The difficulty of obtaining official details of comparing translating and afterwards, arranging them caused more delay than I expected; or than the information procured would seem to require, but these delays were unavoidable as after repeated promises of obtaining from the heads of Departments the details which I applied for, and a constant attendance day after day for them I was at last obliged to obtain them, piece meal by another Mode, and to avoid committing any one had to translate the whole myself even to the Customhouse Statements, two of which not being yet classed alphabetically I am under the necessity of deferring to send you ’till next Opportunity.  Being unwilling that any details sent you should get abroad before you thought it proper to make them known I was obliged to copy the whole myself, having lately perceived that a Person whom I had employed to make the duplicate Copy of the Royal Order for the surrender of the Province to France, had forwarded another Copy to Philadelphia, and had it published there contrary to my wishes, or knowledge.  I can only assure you with respect to the information & details now given that they are the most correct & the best I could procure, and that I have spared no Pains to acquit myself of the Commission entrusted to me.  I shall as with the former Communication send a duplicate to Mr. Dunbar that he may add his remarks thereon for your further information.  I have not yet heard from him in answer to what I wrote him on the subject.  I have the Honor to remain very respectfully Sir Your most obedient & most humble Servt.
					
						Daniel Clark
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
